Case: 12-50682       Document: 00512182869         Page: 1     Date Filed: 03/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 21, 2013
                                     No. 12-50682
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE ELIAZAR ARECHIGA-DUARTE, also known as Jose Eliazar Arechiga-
Durate,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:11-CR-1903-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jose Eliazar Arechiga-Duarte pleaded guilty to illegal reentry after
deportation. The advisory guidelines range of imprisonment was 6 to 12 months.
At sentencing, the district court found that Arechiga-Duarte’s criminal history
score did not represent his criminal history adequately and increased his
criminal history category from I to IV, resulting in a recommended range of 15
to 21 months of imprisonment. The district court, in an upward departure,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50682      Document: 00512182869     Page: 2   Date Filed: 03/21/2013

                                  No. 12-50682

sentenced him to 21 months of imprisonment and three years of supervised
release. On appeal, Arechiga-Duarte does not challenge the district court’s
upward departure based on his criminal history. Rather he argues that the term
of supervised release was procedurally and substantively unreasonable because
the district court failed to make case-specific findings to justify it. Because
Arechiga-Duarte did not raise his objections in the district court, review is for
plain error. United States v. Dominguez-Alvarado, 695 F.3d 324, 327-28 (5th
Cir. 2012).
      Under U.S.S.G. § 5D1.1(c), supervised release is not ordinarily imposed on
aliens who will likely be deported. When § 5D1.1(c) applies, “supervised release
should not be imposed absent a determination that supervised release would
provide an added measure of deterrence and protection based on the facts and
circumstances of a particular case.” Dominguez-Alvarado, 695 F.3d at 329;
§ 5D1.1, comment. (n.5). Arechiga-Duarte had 10 prior convictions, for which
the district court specifically found that it was necessary to increase his term of
imprisonment considering the sentencing factors found at 18 U.S.C. § 3553(a),
which include protecting the public and deterring criminal conduct. Arechiga-
Duarte has not challenged the upward departure or the findings supporting it.
Arechiga-Duarte does not address why these unchallenged findings are not
sufficient to support the imposition of a term of supervised release considering
the same § 3553(a) factors. Accordingly, Arechiga-Duarte has not established,
under the applicable plain error standard, that his sentence was either
procedurally or substantively unreasonable. See Puckett v. United States, 556
U.S. 129, 135 (2009).
      AFFIRMED.




                                        2